UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21172 DWS RREEF Real Estate Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:12/31 Date of reporting period: 3/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as of March 31, 2010(Unaudited DWS RREEF Real Estate Fund, Inc. Shares Value ($) Common Stocks 104.2% Real Estate Investment Trusts (“REITs”) 104.2% Apartments 15.8% AvalonBay Communities, Inc. BRE Properties, Inc. Equity Residential Diversified 15.0% Digital Realty Trust, Inc. Duke Realty Corp. Starwood Property Trust, Inc. Washington Real Estate Investment Trust Health Care 18.6% Cogdell Spencer, Inc. HCP, Inc. Health Care REIT, Inc. LTC Properties, Inc. Medical Properties Trust, Inc. Senior Housing Properties Trust Hotels 6.9% Canyon Ranch Holdings LLC (Units) (a) Hospitality Properties Trust Industrial 10.6% AMB Property Corp. Liberty Property Trust ProLogis Office 13.0% BioMed Realty Trust, Inc. Government Properties Income Trust HRPT Properties Trust Kilroy Realty Corp. Regional Malls 7.3% Simon Property Group, Inc. Shopping Centers 12.1% Inland Real Estate Corp. Ramco-Gershenson Properties Trust Regency Centers Corp. Weingarten Realty Investors Storage 4.9% Sovran Self Storage, Inc. Total Common Stocks (Cost $60,679,484) Preferred Stocks 3.7% Real Estate Investment Trusts 3.7% Apartments 0.1% Associated Estates Realty Corp., Series II, 8.7% Shopping Centers 3.6% Urstadt Biddle Properties, Inc., Series C, 8.5% Total Preferred Stocks (Cost $2,649,887) Cash Equivalents 21.8% Central Cash Management Fund, 0.16% (b) (Cost $15,918,072) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $79,247,443) † Other Assets and Liabilities, Net Preferred Stock, at Liquidation Value Net Assets Applicable to Common Shareholders For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $79,737,634.At March 31, 2010, net unrealized appreciation for all securities based on tax cost was $14,996,456.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $22,130,676 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,134,220. (a) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Restricted Securities Acquisition Date Acquisition Cost ($) Value ($) Value as % of Net Assets Canyon Ranch Holdings LLC January 2005 (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. Investment in Subsidiary The Fund invests a portion of its assets in a wholly owned subsidiary organized as a corporation under the laws of the State of Delaware (the "Subsidiary"). As of March 31, 2010, the Fund’s Subsidiary only holds limited liability company units of Canyon Ranch Holdings LLC. As of March 31, 2010, the Fund held $1,555,200in the Subsidiary, representing 2.1% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common and Preferred Stocks Apartments $ $
